        Case 1:18-cr-02037-SMJ          ECF No. 265        filed 01/07/20   PageID.1258 Page 1 of 4

                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
 UNITED STATES OF AMERICA,                                         Case No.   1:18-CR-02037-SMJ
                                                                   CRIMINAL MINUTES
                                        Plaintiff,
        -vs-                                                       DATE:     JANUARY 7, 2020
                                                                   LOCATION: YAKIMA
 LORENZO ELIAS MENDEZ,
                                                                   SENTENCING HEARING
                                        Defendant.

                                        Hon. Salvador Mendoza, Jr.
         Debbie Brasel                                    01                              Lynette Walters
      Courtroom Deputy                                Law Clerk                           Court Reporter
                   Alison L. Gregoire                                       Kenneth D. Therrien
                 Government Counsel                                         Defendant's Counsel
 United States Probation Officer: Carrie A. Valencia

       [XX] Open Court                         [     ] Chambers                      [   ] Teleconference
Defendant is present and is in custody of the US Marshal

The Court rules on and accepts the Pre-Sentence Report

Argument by Ms. Gregoire

Victim addresses Court on her own behalf

Argument by Mr. Therrien

Defendant briefly addresses the Court on his own behalf. Mr. Therrien previously filed a statement prepared
by the defendant on his own behalf.

Recess:        10:08 am
Reconvene: 10:11 a.m.
All parties present

Comments by Court

Imprisonment:                                           240 months with respect to Count 1 of the Superseding
                                                        Indictment

Defendant shall receive credit for time served in federal custody prior to sentencing in this matter.


[XX] ORDER FORTHCOMING
 CONVENED: 9:30 A.M.            ADJOURNED: 10:08 A.M.             TIME:  0:38 HR.        CALENDARED: [XX]
          10:11 A.M.                       10:25 A.M.                    0:14 HR.
                                                                  TOTAL: 0:52 HR.
        Case 1:18-cr-02037-SMJ          ECF No. 265      filed 01/07/20    PageID.1259 Page 2 of 4
USA vs Mendez                                                                              January 7, 2020
1:18-CR-02037-SMJ                                                                          Page 2
Sentencing Hearing

Court recommends placement of the defendant in the Coleman Low BOP Facility located in Coleman, Florida.

Supervised Release:                                  20 years with respect to Count 1 of the Superseding
                                                     Indictment with mandatory conditions, standard conditions,
                                                     and the following special conditions:

1. If you pose a risk to another person or an organization, the probation officer may seek permission from the
court to require you to notify that person or organization about the risk. If the court approves, you must provide
the notification. The probation officer may contact the person or organization to confirm that you have provided
the proper notification.

2. You must not communicate, or otherwise interact, with E.H., either directly or through someone else,
without first obtaining the permission of the probation officer. You must not enter the premises or loiter within
1000 feet of the victim’s residence or place of employment.
3. You must not have direct contact with any child you know or reasonably should know to be under the age of
18, not including your own children, without the permission of the probation officer. If you do have any direct
contact with any child you know or reasonably should know to be under the age of 18, not including your own
children, without the permission of the probation officer, you must report this contact to the probation officer
within 24 hours. Direct contact includes written communication, in-person communication, or physical contact.
Direct contact does not include incidental contact during ordinary daily activities in public places.

4. You must not be employed in any occupation, business, or profession, or participate in any volunteer activity
which provides access to children under the age of 18, unless authorized by the supervising officer.

5. You must maintain a complete and current inventory of your computer equipment and provide it to the
supervising officer. You must provide a monthly record of computer usage and bills pertaining to computer
access to the supervising officer.

6. You must submit your computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic communications
or data storage devices or media, to a search. You must warn any other people who use these computers or
devices capable of accessing the Internet that the devices may be subject to searches pursuant to this condition.
A probation officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
there is a violation of a condition of supervision and that the computer or device contains evidence of this
violation. Any search will be conducted at a reasonable time and in a reasonable manner.

7. You must not possess any type of camera or video recording device.

8. You must not reside or loiter within 500 feet of places where children congregate, which includes
playgrounds, primary and secondary schools, city parks, daycare centers, and arcades.

9. You must complete a mental health evaluation and follow any treatment recommendations of the evaluating
professional which do not require forced or psychotropic medication and/or inpatient confinement, absent
further order of the court. You must allow reciprocal release of information between the supervising officer and
treatment provider. You must contribute to the cost of treatment according to your ability to pay.

10. You must submit to periodic polygraph testing at the discretion of the probation officer as a means to
ensure that you are in compliance with the requirements of your supervision or treatment program.

11. You are prohibited from possessing or manufacturing any material, including videos, magazines,
photographs, computer-generated depictions, or any other media that depict sexually explicit conduct involving
children or adults, as defined at 18 U.S.C. § 2256(2). You must not enter any establishment involved in the sex
industry, including but not limited to adult bookstores, massage parlors, and strip clubs. You must not utilize
any sex-related adult telephone numbers. The supervising officer is authorized to monitor compliance in this
area by obtaining relative records including but not limited to telephone, Internet, credit cards and bank
statements.
         Case 1:18-cr-02037-SMJ         ECF No. 265      filed 01/07/20    PageID.1260 Page 3 of 4
USA vs Mendez                                                                              January 7, 2020
1:18-CR-02037-SMJ                                                                          Page 3
Sentencing Hearing

12. You must submit your person, residence, office, or vehicle and belongings to a search, conducted by a
probation officer, at a sensible time and manner, based upon reasonable suspicion of contraband or evidence of
violation of a condition of supervision. Failure to submit to search may be grounds for revocation. You must
warn persons with whom you share a residence that the premises may be subject to search.

13. You must complete a sex offender evaluation, which may include psychological and polygraph testing. You
must pay according to your ability and allow the reciprocal release of information between the evaluator and
supervising officer.

Court:                  Restitution hearing is set for February 18, 2020 at 10:00 AM in Yakima. Defendant
                        does not waive his presence and will be present for the restitution hearing.

Special Penalty Assessment:                  $100.00
Fine:                                        Waived
Restitution:                                 TBD
JVTA:                                        Court finds defendant is indigent

Defendant shall participate in the BOP Inmate Financial Responsibility Program. During the time of
incarceration, monetary penalties are payable on a quarterly basis of not less than $25.00 per quarter.

While on supervised release, monetary penalties are payable on a monthly basis of not less than $25.00 per
month or 10% of the defendant's net household income, whichever is less, commencing 30 days after the
defendant is released from imprisonment.

Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), the following assets are forfeited by the defendant:

(1) a Black Moto Cellphone with Black Case;

(2) seven miscellaneous hidden cameras, transmitters, and accessories, more specifically described as follows:

- two batteries (ECF No. 211-2, Exhibit list items 42.3 and
  40.1);

- micro SD USB (ECF No. 211-2, Exhibit list item 42.4);

- hidden camera, MPD evidence number 216922 (1) (ECF No.
  211-2, Exhibit list item 9);

- hidden camera, MPD evidence number 216922 (1) (ECF No.
  211-2, Exhibit list item 10);

- hidden black camera, MPD evidence number 216915 (ECF No.
  211-2, Exhibit list item 4);

- hidden camera without lens, MPD evidence number 216913(1)
  (ECF No. 211-2, Exhibit list item 7);

- wall charger hidden camera, MPD evidence 216917 (ECF No.
  211-2, Exhibit list item 3)
        Case 1:18-cr-02037-SMJ          ECF No. 265     filed 01/07/20   PageID.1261 Page 4 of 4
USA vs Mendez                                                                        January 7, 2020
1:18-CR-02037-SMJ                                                                    Page 4
Sentencing Hearing

(3) a Plug 3 View hidden camera; and,

(5) a stuffed animal (dog), teddy bear/dog eye, and package of
   wiggle eyes.

Government moves to dismiss all remaining counts
Court:      granted

Appeal rights given
